The offense is assault with intent to murder; the punishment, confinement in the penitentiary for two years.
It appears that appellant entered into recognizance on appeal. A copy of the recognizance has not been brought forward in the transcript. Hence we are unable to determine whether the recognizance under which appellant is enlarged meets the requirements of the statute. Where the appellant is enlarged, this court is without jurisdiction in the absence of a proper recognizance or appeal bond. Russell v. State, 119 Tex. Crim. 469,45 S.W.2d 622.
Appellant is granted 15 days from this date in which to perfect the record.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has *Page 515 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON REINSTATEMENT OF APPEAL.